TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00189-CV


    Appellant, Joseph S. Babb as Guardian of the Estate of Paul Marx// Cross-Appellants,
    Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually and as
      Co-Trustees of the Paul Marx 2013 Management Trust; and Johnnie Love-Marx

                                                  v.

Appellees, Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually and
 as Co-Trustees of the Paul Marx 2013 Management Trust// Cross-Appellees, Joseph S. Babb
               as Guardian of the Estate of Paul Marx and Johnnie Love-Marx



                  FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
         NO. C-1-PB-16-000686, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant has filed an unopposed motion to abate this appeal for a 60-day period to

allow the parties to engage in settlement negotiations. We grant the motion and abate the appeal.

The parties shall submit either a joint status report concerning the status of settlement negotiations

or a motion to dismiss on or before October 30, 2020.



Before Justices Goodwin, Triana, and Smith

Abated

Filed: September 3, 2020